MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Nov 06 2020, 8:29 am
court except for the purpose of establishing
                                                                                       CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Nathan D. Meeks                                         Curtis T. Hill, Jr.
Marion, Indiana                                         Attorney General of Indiana
                                                        Josiah Swinney
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

John Wesley Ewing,                                      November 6, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-3023
        v.                                              Appeal from the Grant Superior
                                                        Court
State of Indiana,                                       The Honorable Dana J.
Appellee-Plaintiff,                                     Kenworthy, Judge
                                                        Trial Court Cause No.
                                                        27D02-1604-F2-3



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-3023 | November 6, 2020        Page 1 of 21
                               Case Summary and Issues
[1]   Following a jury trial, John Ewing was convicted of dealing in a narcotic drug,

      a Level 2 felony, and admitted to being an habitual offender. The trial court

      sentenced Ewing to serve an aggregate sentence of forty years. Ewing now

      appeals and raises two issues for our review: (1) whether the trial court abused

      its discretion in admitting evidence discovered pursuant to a search warrant;

      and (2) whether the evidence is sufficient to support his conviction for dealing

      in a narcotic drug. Concluding the trial court did not abuse its discretion in

      admitting the evidence and the evidence is sufficient to support Ewing’s

      conviction, we affirm.



                            Facts and Procedural History
[2]   After receiving a tip that Ewing was dealing narcotics out of his home in

      Upland, Indiana, detectives with the Joint Effort Against Narcotics (“JEAN”)

      Team Drug Task Force began investigating and conducted surveillance on

      Ewing. On March 24, 2016, JEAN task force Detective Wesley McCorkle

      prepared a probable cause affidavit to obtain a search warrant for Ewing’s

      residence. The reasons and grounds provided, in part:


              1.     On 7/21/15 the JEAN Team Drug Task Force received a
              tip about . . . Ewing, also known as “Black,” dealing illegal
              narcotics at [a residence on] E. 400 S. [in] Upland, Indiana[.]


              2.     On 11/22/15 an interview was conducted with [B.K. who
              said he] was getting illegal narcotics from . . . Ewing who lives in

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3023 | November 6, 2020   Page 2 of 21
              the country by Upland. [B.K.] said Mr. Ewing is from Muncie
              and drives a white Jeep Liberty. [B.K.] was asked if he has seen
              “kilos” of illegal narcotics at Mr. Ewing’s residence and [he] said
              that he has[.]


              3.     On 11/23/15 Detective Josh Zigler spoke with Detective
              Mike Nickens of the Muncie Drug Task Force in reference to . . .
              Ewing. Det. Nickens advised Det. Zigler that he was familiar
              with Mr. Ewing [and] Ewing is originally from Muncie, . . . and
              he now lives somewhere near Upland[,] goes by the street name
              “Black” and there were several individuals in Muncie . . .
              obtaining illegal narcotics from him[, and] Ewing comes to
              Muncie on a daily or every other day basis. Det. Nickens was
              familiar with Mr. Ewing driving a white Jeep.


              4.   On December 23rd 2016 a GPS tracker was affixed to . . .
              Ewing’s white Jeep Liberty[.]


      [Appellant’s] Appendix (“Appellant’s App.”), Volume 2 at 134-35.


[3]   In the affidavit, Detective McCorkle also attested that on January 8, 2016, he

      and other task force detectives were conducting surveillance in the area of

      Ewing’s house and observed Ewing drive a white Jeep Liberty. Detectives

      followed Ewing as he drove to Hartford City and then to Muncie. They

      decided to return to Grant County but continued to monitor Ewing’s location

      via GPS, which revealed that Ewing drove to Atlanta, Georgia, where he

      stayed for eleven minutes. The detectives coordinated with the task force and

      the Indiana State Police to initiate a traffic stop on Ewing when he drove back

      into Indiana. Detectives McCorkle and Zigler located the vehicle in

      Connersville and began to follow it. Two state troopers pulled the vehicle over

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3023 | November 6, 2020   Page 3 of 21
      for speeding. Ewing’s brother was seated in the driver’s seat and Ewing was

      seated in the front passenger seat. Ewing was asked to retrieve the vehicle

      registration and a clear plastic bag containing a “green leafy plantlike material”

      fell out of the glove box. Id. at 135. Ewing stated that he “smokes weed and

      that the marijuana that was in the glove box was his personal use.” Id. at 136.

      The troopers and Detective McCorkle searched the vehicle but did not locate

      any other evidence of a crime. Ewing’s brother was given a warning for

      speeding and Ewing was advised he would receive an order to appear due to the

      marijuana found in the vehicle.


[4]   Detective McCorkle also provided the following information in his affidavit:


              6.     Throughout the month of February and March of 2016
              both the Muncie Drug Task Force and the JEAN Team Drug
              Task Force has received phone calls from an anonymous female
              that has advised us that John “Black” Ewing has been selling a
              large quantity of heroin both in Muncie and from his residence.


              7.     Through surveillance Mr. Ewing has been seen walking to
              and from the residence and the woods just south of [his]
              residence. Information has been received by the JEAN Team
              D.T.F. that Mr. Ewing raises pitbulls in the wooded area behind
              his house and I believe that area could be used to hide
              contraband and/or U.S. Currency related to the sale of drugs.
Id. And finally, Detective McCorkle provided the details of a controlled buy on

      March 22. A confidential informant (“CI”) contacted Detective McCorkle “in

      reference to purchasing heroin from an individual [the CI] knew as ‘Black.’” Id.

      Detective McCorkle was familiar with the CI from prior investigations

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3023 | November 6, 2020   Page 4 of 21
      regarding Ewing; he contacted the task force to set up the buy and obtained

      audio and video recording devices. The CI spoke with Ewing via cell phone

      and agreed to purchase three grams of heroin for $300.


[5]   Detectives McCorkle and Zigler photocopied the buy money, met with the CI,

      provided the buy money, and conducted a “debrief.” Id. The CI advised

      detectives that he/she would call Ewing, let him know he/she had the money,

      and find out where to meet him. The CI told the detectives he/she believed the

      buy would take place at Ewing’s house because that is where he/she normally

      purchases from Ewing. The CI also stated he/she has purchased heroin from

      Ewing in his detached garage in the past. The CI called Ewing, who said to

      meet him at a local gas station.


[6]   Detective Zigler advised Detective McCorkle that he observed, via a hidden

      camera, a red vehicle leave Ewing’s residence. Detectives followed the CI to

      the gas station and conducted surveillance. The CI parked, waited a few

      minutes, and then called Ewing several times without answer. Several minutes

      later, a red Pontiac Grand Prix pulled into the parking lot of the gas station and

      parked north of the CI. The CI exited the vehicle, walked to the passenger side

      of the red car, stayed there for about one minute, and then returned to his/her

      vehicle. The red car then drove away. The detectives followed the CI back to

      their original meeting location and the CI provided the substance he/she had

      purchased. A post-buy debrief was conducted during which the CI informed

      the detectives that he/she observed a red Pontiac pull up to his/her vehicle at

      the gas station; the CI recognized the subject in the Pontiac as Ewing’s uncle

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3023 | November 6, 2020   Page 5 of 21
      and described him as a black male in his fifties with several missing teeth; the

      CI walked over to the Pontiac, handed Ewing’s uncle the $300 buy money, and

      “was handed a clear twisted and knotted plastic baggy that contained a tan rock

      like substance” he/she believed to be heroin. Id. at 137.


[7]   The substance weighed 3.2 grams and field tested positive for heroin. Detective

      Zigler subsequently informed Detective McCorkle that he drove to County

      Road 400 S and observed a red Pontiac Grand Prix parked in the driveway of

      Ewing’s residence and observed two black males get out of the vehicle. The

      passenger was wearing tan clothing and the vehicle had a temporary plate.

      Detective McCorkle attested that all video and audio, including pre- and post-

      buy interviews and footage of the red Pontiac leaving and returning to Ewing’s

      residence, were burned to a disc. Based on the information provided in the

      affidavit, a search warrant was issued on March 24.


[8]   Later that night, a SWAT team and detectives from the task force executed the

      search warrant. During the search, officers located a total of approximately 369

      grams of heroin, baggies, a Direct TV bill addressed to Ewing, a “dried green

      plant like material” inside a Mason jar in the kitchen cabinet, a digital scale

      with “a smear of white powder on it[,]” measuring cups with powder residue, a

      razor blade, and multiple firearms, including an AR-15-style long rifle.

      Transcript of Evidence, Volume 3 at 23-24. Ewing and his son, who was also

      living at the house, were taken into custody.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3023 | November 6, 2020   Page 6 of 21
[9]    Later, police interviewed Ewing. When asked how much heroin was in the

       house, Ewing responded, “about three hundred and some grams.” Exhibits,

       Volume 4 at 99. And officers also asked how much money he “[gave] out when

       you re-upped?” to which Ewing responded, “about fifteen grand.” Id. During

       the interview, Ewing said he usually sells marijuana or cocaine but began

       selling heroin “because it was faster money[,]” he purchases heroin already cut,

       and his son was not involved. Id. at 110.


[10]   Based on evidence seized as a result of the March 24 warrant, two other search

       warrants were later issued. On March 25, officers obtained a warrant to search

       the residence, detached garage, shed, fenced area used for kenneling dogs, and

       two vehicles for proceeds from the illegal sales of heroin or other narcotics. See

       Appellant’s App., Vol. 2 at 144-45.1 Another warrant was issued on March 31

       to search the contents of Ewing’s cell phones.


[11]   On April 1, the State charged Ewing with Count I, dealing in a narcotic drug, a

       Level 2 felony; Count II, conspiracy to commit dealing in a narcotic drug, a

       Level 5 felony; Count III, maintaining a common nuisance, a Level 6 felony;




       1
         The same day, the warrant was amended to allow officers to search for contraband related to illegal dog
       fighting. See id. at 148.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3023 | November 6, 2020                 Page 7 of 21
       Count IV, possession of marijuana, a Class A misdemeanor; and alleged Ewing

       was an habitual offender.2


[12]   In April 2017, Ewing challenged the validity of the three search warrants by

       filing a motion to suppress all evidence obtained as a result of the search

       warrants, any statements made by Ewing, and jails calls from Ewing’s arrest.

       Ewing argued that the March 24 warrant was based on unreliable and

       uncorroborated hearsay and the officers were “reckless and grossly negligent in

       preparing the [March 24] affidavit” and “could not have harbored an

       objectively reasonable belief in the existence of probable cause to search the

       residence and grounds for evidence of drug contraband, drug money and drug

       paraphernalia.” Id. at 158-59. He also argued the warrants were stale.

       Following a hearing, the trial court issued an order denying Ewing’s motion to

       suppress and finding that probable cause existed for the issuance of the search

       warrants. See id. at 198.


[13]   The State moved to dismiss Counts II-IV, which the trial court granted, leaving

       only Count I, dealing in a narcotic drug, a Level 2 felony. A jury trial was held

       on May 14, 2019. Ewing made a continuing objection to the evidence obtained

       as a result of the search warrant, which the trial court overruled. Notably, at

       trial, the CI testified that he/she lied to police and never purchased drugs from




       2
         Later, the State also charged Ewing with an additional seventy-two counts of various animal cruelty crimes
       related to over thirty dogs found in kennels on his property. These charges were later dismissed, some of
       which were dismissed without prejudice.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3023 | November 6, 2020                Page 8 of 21
       Ewing. See Tr., Vol. 3 at 103, 107. The CI acknowledged telling Detective

       McCorkle he/she spoke to Ewing and Ewing was going to sell heroin to

       him/her at the gas station. But when asked if the CI was lying to the detective,

       the CI stated, “Yeah, I did. . . . I wanted to stay out [of jail and] they wanted

       [Ewing].” Id. at 106.


[14]   Following the presentation of evidence, the jury found Ewing guilty as charged.

       In the second phase of trial, Ewing admitted to being an habitual offender. The

       trial court sentenced Ewing to forty years, thirty-eight years to be executed in

       the Indiana Department of Correction and two years suspended to probation.

       Ewing now appeals. Additional facts will be supplied as necessary.



                                 Discussion and Decision
                                   I. Admission of Evidence
[15]   Ewing argues that the trial court erred in admitting evidence obtained as a

       result of the search warrant that “was supported by uncorroborated hearsay

       [and] an inadequate controlled buy” and therefore lacked probable cause. Brief

       of Appellant at 8. We disagree.


                                       A. Standard of Review
[16]   Our standard of review in this area is well-settled. The admission and exclusion

       of evidence falls within the sound discretion of the trial court, and we review

       the trial court’s decision for an abuse of that discretion. Morrison v. State, 824
N.E.2d 734, 739 (Ind. Ct. App. 2005), trans. denied. An abuse of discretion

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3023 | November 6, 2020   Page 9 of 21
       occurs when the trial court’s decision is clearly against the logic and effect of

       the facts and circumstances before it. Baker v. State, 997 N.E.2d 67, 70 (Ind. Ct.

       App. 2013). We do not reweigh the evidence and consider the evidence most

       favorable to the trial court’s ruling. Scott v. State, 883 N.E.2d 147, 152 (Ind. Ct.

       App. 2008).


                         B. Probable Cause to Search Residence
[17]   The Fourth Amendment to the United States Constitution and Article 1,

       section 11 of the Indiana Constitution both require probable cause for the

       issuance of a search warrant. Rader v. State, 932 N.E.2d 755, 758 (Ind. Ct. App.

       2010), trans. denied. “Probable cause is a fluid concept incapable of precise

       definition and must be decided based on the facts of each case.” Id.

       “Ultimately, the task of a magistrate in deciding whether to issue a search

       warrant is simply to make a practical, commonsense decision whether, given all

       the circumstances set forth in the affidavit . . . there is a fair probability that

       contraband or evidence of a crime will be found in a particular place.” McGrath

       v. State, 95 N.E.3d 522, 528 (Ind. 2018) (internal quotation omitted). When

       reviewing a magistrate’s decision to issue a warrant, we apply a deferential

       standard. Newby v. State, 701 N.E.2d 593, 598 (Ind. Ct. App. 1998). We

       evaluate whether the reasonable inferences drawn from the totality of the

       evidence support the probable cause finding. McGrath, 95 N.E.3d at 528.

       “Rather than consider post hoc justifications for the search, we evaluate only the

       evidence presented to the issuing magistrate.” Id.



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3023 | November 6, 2020   Page 10 of 21
[18]   “Probable cause to issue a search warrant cannot be supported by

       uncorroborated hearsay from an informant whose credibility is unknown.”

       Scott, 883 N.E.2d at 154 (quotation omitted). Indiana Code section 35-33-5-

       2(b) provides that when an affidavit is based on hearsay, it must either:


               (1) contain reliable information establishing the credibility of the
               source and of each of the declarants of the hearsay and
               establishing that there is a factual basis for the information
               furnished; or


               (2) contain information that establishes that the totality of the
               circumstances corroborates the hearsay.


[19]   The reliability of hearsay may be established if: (1) the informant has given

       correct information in the past; (2) independent police investigation

       corroborates the informant’s statements; (3) some basis for the informant’s

       knowledge is demonstrated; or (4) the informant predicts conduct or activities

       by the suspect that are not ordinarily predictable. Cheever-Ortiz v. State, 825
N.E.2d 867, 872 (Ind. Ct. App. 2005). Other considerations may come into

       play in establishing the reliability of the informant or the hearsay. Id. And an

       anonymous tip alone cannot provide the basis for probable cause; however, an

       anonymous tip, along with a showing of a basis for the informant’s knowledge

       and corroboration by independent police work, will support probable cause. Id.

       at 873.


[20]   Here, the affiant attested to the following information in the probable cause

       affidavit:

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3023 | November 6, 2020   Page 11 of 21
    • Police received a tip that Ewing, known as “Black,” was dealing

        narcotics at his residence located on E. 400 S. in Upland.


    • B.K. told police he purchased narcotics from Ewing at Ewing’s residence

        in Upland; he has seen “kilos” of illegal narcotics at Ewing’s house; and

        Ewing is from Muncie and drives a white Jeep. Appellant’s App., Vol. 2

        at 135.


    • Detective Nickens of the Muncie Drug Task Force informed detectives

        he was familiar with Ewing; Ewing is from Muncie but lives near

        Upland; Ewing’s street name is “Black”; several individuals in Muncie

        have purchased narcotics from Ewing; Ewing drives a white Jeep; and

        drives to Muncie every day or every other day.


    • Police obtained a warrant, placed a GPS tracker on Ewing’s white Jeep

        Liberty, and monitored his movement.


    • In January 2016, detectives observed a white Jeep Liberty leave the

        residence, followed it, and later identified Ewing as the driver.

        Detectives followed the vehicle to Muncie, where Ewing made several

        stops, but then returned to Grant County and continued to monitor

        Ewing’s location. Ewing then traveled to Atlanta, stayed there for eleven

        minutes, and returned home.


    • Detectives coordinated a traffic stop upon Ewing’s return to Indiana.

        Ewing’s brother was the driver; Ewing was the passenger. During the


Court of Appeals of Indiana | Memorandum Decision 19A-CR-3023 | November 6, 2020   Page 12 of 21
        stop, marijuana fell from the glove box and officers conducted a search,

        which did not reveal any valuable evidence. Ewing admitted the

        marijuana was for his personal use.


    • In February and March 2016, the Muncie Drug Task Force and JEAN

        Drug Task Force received phone calls from an anonymous female

        advising police that “John ‘Black’ Ewing has been selling a large quantity

        of heroin both in Muncie and from his residence.” Id. at 136.


    • Surveillance has shown Ewing walk to and from his residence and the

        woods near his residence.


    • On March 22, 2016, a CI informed police that he/she spoke with an

        individual he/she knew as “Black,” who agreed to sell the CI three

        grams of heroin for $300. Police organized a controlled buy, utilizing

        adequate controls. The CI believed the meeting location would be

        Ewing’s residence as it was where the CI would normally purchase from

        Ewing. The CI called Ewing, who asked to meet at a gas station. After

        the call, another detective observed a red passenger vehicle leave Ewing’s

        residence. Police followed the CI to the gas station. A red Pontiac

        Grand Prix pulled up next to the CI, the CI walked over to the car,

        purchased heroin from a man the CI recognized as Ewing’s uncle, and

        then returned to his/her vehicle. The Pontiac left the parking lot.

        Shortly after the buy, Detective Zigler drove to Ewing’s residence and




Court of Appeals of Indiana | Memorandum Decision 19A-CR-3023 | November 6, 2020   Page 13 of 21
               observed two black males get out of a red Pontiac Grand Prix in the

               driveway.


[21]   The totality of the circumstances provided in this affidavit corroborates the tips

       and information provided by the informants. Over the course of months,

       detectives received several anonymous tips, information from two named

       individuals, B.K. and the CI, and Muncie narcotics detective Nickens that

       Ewing was selling illegal narcotics out of his residence. See Beverly v. State, 801
N.E.2d 1254, 1262 (Ind. Ct. App. 2004) (citing United States v. Schaefer, 87 F.3d
562, 566 (1st Cir. 1996) (“Courts often have held that consistency between the

       reports of two independent informants helps to validate both accounts.”)), trans.

       denied. B.K. told detectives he had been to Ewing’s residence where he

       purchased drugs from Ewing and personally observed large quantities of narcotics

       inside the house. And the anonymous tips also identified Ewing’s nickname

       and one tip provided Ewing’s exact address.


[22]   Ewing claims that the independent police investigation did not corroborate the

       information the CI provided to police, who later admitted that he/she lied to

       police and never purchased drugs from Ewing. However, we conclude that the

       independent police investigation, including the controlled buy, supports the

       reliability of the tips and information provided by the informants. Although the

       controlled buy did not take place at Ewing’s residence, the CI contacted Ewing

       to purchase three grams of heroin. Shortly after the call, detectives observed the

       seller travel from Ewing’s residence to the gas station, conduct the transaction,

       and return to the residence after the sale. And the fact that the CI later said

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3023 | November 6, 2020   Page 14 of 21
       he/she was lying is irrelevant to the instant analysis because that was unknown

       to police at the time the affidavit was submitted and we evaluate only the

       evidence presented to the issuing judicial officer. See McGrath, 95 N.E.3d at

       528.


[23]   We conclude the affiant provided a substantial basis to establish probable cause

       to believe Ewing was dealing heroin from his residence and therefore, the

       warrant to search his residence for evidence of this crime was valid. Because

       the warrant was valid, the evidence discovered during the execution thereof and

       pursuant to the subsequent warrants was properly admitted and the trial court

       did not abuse its discretion in this regard.


                C. Good Faith Exception to the Exclusionary Rule
[24]   Ewing also contends that “the good faith exception could not apply because it

       was patently obvious that probable cause did not exist” and therefore, the

       evidence should have been suppressed. Br. of Appellant at 8. Having already

       determined the warrant was valid, an analysis of this exception is unnecessary.

       However, for the sake of thoroughness, we briefly address Ewing’s argument.


[25]   In United States v. Leon, 468 U.S. 897 (1984), the United States Supreme Court

       held that the exclusionary rule does not require the suppression of evidence

       obtained in reliance on an invalid or defective search warrant if the police relied

       on the warrant in objective good faith. Jaggers v. State, 687 N.E.2d 180, 184

       (Ind. 1997). The good faith exception does not apply if (1) the judicial officer

       issuing the warrant was misled by information in the affidavit that the affiant

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3023 | November 6, 2020   Page 15 of 21
       knew was false; (2) the judicial officer issuing the warrant wholly abandoned

       the detached and neutral judicial role; (3) the affidavit supporting the warrant

       was so lacking in indicia of probable cause as to render official belief in its

       existence entirely unreasonable; or (4) the warrant is so facially deficient that

       the executing officers could not reasonably presume it to be valid. Rice v. State,

       916 N.E.2d 296, 301-02 (Ind. Ct. App. 2009), trans. denied.


[26]   Indiana has codified the “good faith exception” to the exclusionary rule in

       Indiana Code section 35-37-4-5, which provides, in part, that evidence is

       obtained in good faith if it is obtained pursuant to “a search warrant that was

       properly issued upon a determination of probable cause by a neutral and

       detached magistrate, that is free from obvious defects other than nondeliberate

       errors made in its preparation, and that was reasonably believed by the law

       enforcement officer to be valid[.]” Ind. Code § 35-37-4-5(b)(1)(A) (emphasis

       added).


[27]   Here, there is no claim that the warrant was facially deficient, that the issuing

       magistrate was not detached and neutral, or that the officers misled the issuing

       magistrate by knowingly providing false information. Instead, Ewing claims

       that the police clearly lacked any probable cause, which they should have

       known. The detectives conducted independent investigation to corroborate the

       information they received. They executed a controlled buy and had no

       information at the time of applying for the warrant that would cast doubt on the

       accuracy of the CI’s information, which was consistent with the other tips and

       information they previously obtained. We cannot conclude the search warrant

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3023 | November 6, 2020   Page 16 of 21
       was so lacking in indicia of probable cause as to render official belief in its

       existence entirely unreasonable. Therefore, assuming arguendo that the

       warrant was not valid, the “good faith exception” to the exclusionary rule

       would apply and the evidence was properly admitted.


                              II. Sufficiency of the Evidence
[28]   Ewing argues there is insufficient evidence to support his conviction because

       only half of the suspected heroin was tested; police investigation and

       surveillance did not reveal a drug deal, any unusual traffic patterns, or any

       evidence he was dealing; the controlled buy did not involve Ewing; and the CI

       testified that he/she lied and had never purchased drugs from Ewing. We

       conclude there is sufficient evidence to support Ewing’s conviction.


                                       A. Standard of Review
[29]   When reviewing the sufficiency of the evidence required to support a criminal

       conviction, we do not reweigh the evidence or judge the credibility of the

       witnesses. Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009). Instead, we

       consider only the evidence supporting the verdict and any reasonable inferences

       that can be drawn therefrom. Morris v. State, 114 N.E.3d 531, 535 (Ind. Ct.

       App. 2018), trans. denied. And we consider conflicting evidence most favorably

       to the verdict. Silvers v. State, 114 N.E.3d 931, 936 (Ind. Ct. App. 2018). “We

       will affirm if there is substantial evidence of probative value such that a

       reasonable trier of fact could have concluded the defendant was guilty beyond a

       reasonable doubt.” Bailey, 907 N.E.2d at 1005. It is not necessary for the


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3023 | November 6, 2020   Page 17 of 21
       evidence to overcome every reasonable hypothesis of innocence; it is sufficient

       if an inference may reasonably be drawn from the evidence to support the

       verdict. Silvers, 114 N.E.3d at 936.


                                   B. Dealing in a Narcotic Drug
[30]   To convict Ewing, the State was required to prove each element of dealing in a

       narcotic drug beyond a reasonable doubt. Ind. Code § 35-41-4-1(a). A person

       who possesses, with intent to deliver, a narcotic drug in an amount of at least

       ten grams commits dealing in a narcotic drug, a Level 2 felony. Ind. Code §§

       35-48-4-1(a)(2), (e)(1) (2014).3 Because intent is a mental state, a trier of fact

       must generally resort to the reasonable inferences arising from the surrounding

       circumstances to determine whether the requisite intent exists. McGuire v. State,

       613 N.E.2d 861, 864 (Ind. Ct. App. 1993), trans. denied. This court has held that

       “[c]ircumstantial evidence showing possession with intent to deliver may

       support a conviction.” Love v. State, 741 N.E.2d 789, 792 (Ind. Ct. App. 2001)

       (quotation omitted).




       3
         Although not raised by either party, we pause to note a few discrepancies in the record with respect to this
       charge. The caption of the charging information and the abstract of judgment both cite to section (a)(1) of
       Indiana Code section 35-48-4-1, which provides that a person who knowingly or intentionally manufactures,
       finances the manufacture of, delivers, or finances the delivery of a narcotic drug commits dealing in a
       narcotic drug. See Appellant’s App., Vol. 2 at 22; id., Vol. 3 at 60. However, the substance of the
       information specifically alleged that Ewing knowingly possessed with intent to deliver a narcotic drug, which is
       consistent with the language in section (a)(2) of the statute, and with the preliminary and final instructions
       provided to the jury. See Appellant’s App., Vol. 2 at 22; Exhibits, Vol. 4 at 126-27, 133-34. Therefore, we
       analyze the sufficiency of the evidence under section (a)(2).

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3023 | November 6, 2020                   Page 18 of 21
[31]   A person has actual possession of contraband when he has direct physical

       control over it. Gray v. State, 957 N.E.2d 171, 174 (Ind. 2011). However, “[a]

       person constructively possesses contraband when the person has (1) the

       capability to maintain dominion and control over the item; and (2) the intent to

       maintain dominion and control over it.” Id. To prove capability, the State

       must show that the defendant is able to reduce the contraband to his personal

       possession. K.F. v. State, 961 N.E.2d 501, 510 (Ind. Ct. App. 2012), trans.

       denied. And to prove intent, the State must demonstrate the defendant’s

       knowledge of the presence of the contraband. Id. This knowledge may be

       inferred from either exclusive dominion and control over the premises

       containing the contraband or, if the control is non-exclusive, evidence of

       additional circumstances that point to the defendant’s knowledge of the

       presence of the contraband, including incriminating statements made by the

       defendant; attempted flight or furtive gestures; proximity of contraband to the

       defendant; location of the contraband within the defendant’s plain view; or

       mingling of the contraband with other items owned by the defendant. Id.


[32]   Here, officers located an extremely large amount of heroin – approximately 369

       grams4 – inside Ewing’s house. The large amount in itself is sufficient to

       demonstrate possession with intent to deliver. See Davis v. State, 791 N.E.2d
266, 270 (Ind. Ct. App. 2003) (“Evidence of the illegal possession of a relatively



       4
         This is the total weight of the substance located in Ewing’s house; however, the Indiana State Police
       laboratory only tested a portion, 170.03 grams, of the substance, which tested positive for heroin. See Tr.,
       Vol. 2 at 246; id., Vol. 3 at 15.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3023 | November 6, 2020                  Page 19 of 21
       large quantity of drugs is sufficient to sustain a conviction for possession with

       intent to deliver.”), trans. denied. However, in the kitchen, police also

       discovered baggies, a digital scale and measuring cups with white powder

       residue, and a razor blade. Even though Ewing’s son was living in the house at

       the time, police also discovered a Direct TV bill addressed to Ewing on the

       kitchen counter and Ewing made incriminating statements. In an interview,

       Ewing later admitted there was about three hundred grams of heroin in the

       house for which he paid $15,000. See Exhibits, Vol. 4 at 99. Ewing also told

       detectives he did not use heroin and he usually sells weed or cocaine but began

       selling heroin “because it was faster money[,]” and his son was not involved.
Id. at 110. Based on this evidence, the jury could reasonably infer Ewing

       possessed several hundred grams of heroin with the intent to deal. See Wilson v.

       State, 754 N.E.2d 950, 957 (Ind. Ct. App. 2001) (noting possession of a large

       quantity of drugs, money, plastic bags, and other paraphernalia is

       circumstantial evidence of intent to deliver); see also Love, 741 N.E.2d at 792

       (“The more narcotics a person possesses, the stronger the inference that he

       intended to deliver it and not consume it personally.”).


[33]   With respect to Ewing’s argument that the CI testified that he/she lied and

       never purchased drugs from Ewing, this is merely a request for this court to

       reweigh the evidence, which we cannot do. See Bailey, 907 N.E.2d at 1005. We

       conclude that the jury could have reasonably inferred Ewing’s intent to deal

       heroin from his possession of several hundred grams of heroin and

       paraphernalia and his admissions to police.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3023 | November 6, 2020   Page 20 of 21
                                               Conclusion
[34]   The trial court did not abuse its discretion in admitting evidence obtained when

       police executed the search warrant and the evidence is sufficient to support

       Ewing’s conviction for dealing in a narcotic drug. Accordingly, we affirm.


[35]   Affirmed.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3023 | November 6, 2020   Page 21 of 21